Title: To John Adams from William John Coffee, 26 December 1818
From: Coffee, William John
To: Adams, John


				
					Honorable Sir
					New York 26—18 501 Greenwich St
				
				I cant help Expressing my great disapointment at not being favored with an answer to my Solicitaions so Long Past, I know that I am to you a Stranger and on that accnt feel sorry to trouble or Intrude on your time or retirement, but at the same time having executed busts of all the other Presidents its proper to have yours I have also a considerable wish to Employ my talents on your bust to render the set compleat otherwise your Sincere friends who have requested me to apply to you will not be satisfied with wat is now donwill you therefore Sir be so obliging as to favor me with a replyI am sir your / Most Obet.
				
					W. J. Coffee
				
				
			